Citation Nr: 0111665	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from October 1, 1997.  As the veteran 
has disagreed with the assigned evaluation, the Board has 
characterized the issue on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), in which a distinction 
between an claim for an increased rating and a claim for a 
higher evaluation following a grant of service connection was 
made.  In February 2001, a hearing before the undersigned 
Board Member was held at the RO.  


REMAND

During his February 2001 hearing, the veteran indicated that 
he felt his PTSD had become worse.  Specifically, the veteran 
indicated that he felt he tended to go into rages for no 
reason, had sleep disturbances, including nightmares, and 
memory problems.  The Board also notes that the veteran last 
had a VA examination in December 1997.  As such, and as the 
veteran has indicated that he believes his PTSD has increased 
in severity since that time, the Board finds that another VA 
examination should be conducted to determine the current 
severity of the veteran's PTSD.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The development requested above is consistent with a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In addition to the requested development, the RO should also 
determine whether any other development and/or notification 
action is warranted under the Act while the matter is in 
remand status.  Furthermore, in adjudicating the claim, the 
RO should consider whether "staged rating" (i.e., the 
assignment of different evaluations for distinct periods of 
time since the effective date of the grant of service 
connection) pursuant to the Fenderson decision, is proper.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following development:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from any VA 
medical facilities, as well as from 
any other source(s) or facility(ies) 
identified by the veteran, to include 
any records from the Decatur VA 
Medical Center, or the Atlanta Vet 
Center, not already of record.  If any 
requested records are not available, 
or the search for such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to 
do so before arranging for him to 
undergo medical examination.

2. Following the receipt of all evidence 
received pursuant to the above-
requested development, the RO should 
arrange for the veteran to undergo a 
comprehensive VA psychiatric 
examination to determine the current 
severity of his PTSD.  The entire 
claims folder, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
examiner.  All indicated testing in 
this regard should be accomplished and 
all findings should be reported in 
detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence 
and extent (or frequency) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control 
and/or thought processes; neglect of 
personal hygiene and appearance; 
suicidal ideation; and delusions or 
hallucinations.  The examiner also 
should render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score.  
If more than one psychiatric disorder 
is diagnosed, the examiner should 
indicate the percentage or portion of 
the score representing impairment due 
to the service-connected disorder.  
The examination report should be 
typewritten.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all 
pertinent evidence  and legal 
authority.  Consideration should be 
given to, among other things, a staged 
rating under Fenderson.  The RO must 
provide adequate reasons and bases for 
its determinations.

6. Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




